Citation Nr: 0333239	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an original disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), including 
entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a  July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted the veteran's claim for service connection for 
PTSD, and assigned a 50 percent disability rating.  The 
veteran appeals for the assignment of a higher rating.


REMAND

The Board notes that, in Roberson v. Principi, 251 F.3d 1378, 
1384 (2001), the Federal Circuit held that once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits "evidence of 
unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and the VA must consider whether the veteran is entitled to 
TDIU.   See also VAOGCPREC. 12-2001 (July 6, 2001).  The 
veteran has submitted evidence of unemployability but RO has 
not considered the question of whether the requirements for a 
TDIU have been met.

Further, a review of the VA examiner's opinion, dated in July 
2002, reveals that it does not contain an opinion as to 
whether the veteran's service-connected PTSD precludes his 
ability to obtain and maintain substantially gainful (more 
than marginal) employment, i.e. whether the veteran's 
service-connected disabilities alone, without regard to age 
or nonservice-connected disabilities, would prevent him from 
securing or following a substantially gainful occupation.

The Board also finds that the VA has not fulfilled its duty 
to notify with regard to the veteran's claim for the 
assignment of a rating greater than 50 percent for PTSD.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) codified, in pertinent part, 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

Review of the notification sent the veteran in compliance 
with the VA's duty to notify reveals that it is directed at 
the establishment of service connection rather than 
establishing an accurate level of disability compensation.  
In order to comply under the VCAA, the veteran must be 
notified as to what he must show to prevail in this specific 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  Thus, the 
notification appropriate for a service connection claim is 
insufficient in this instance.  It is pertinent to note that, 
as this is an initial rating case, on the granting of service 
connection, the RO must consider whether "staged ratings" 
(i.e., difference percentage ratings for different periods of 
time, based on the facts found) are warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In light of Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
Board believes that the most appropriate action is to remand 
the veteran's claim to the RO so that the veteran can be 
provided with the appropriate notice under the VCAA, to 
include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Quartuccio, 16 Vet. App. at 186-87. 

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one-year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating 
greater than 50 percent for PTSD, to 
include entitlement to TDIU, and of the 
impact of the notification requirements 
on his claim.  The veteran must be 
notified that he has one year to submit 
evidence.  38 U.S.C.A. § 5103(b)(1); PVA, 
supra.   

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current level of disability associated 
with his service-connected PTSD.  The 
claims folder must be made available to 
the examiner for review.  The examination 
should include a complete social and 
industrial history with a particular 
focus on the impact that the veteran's 
PTSD has on his social and industrial 
adaptability.  The examiner should note 
all symptoms attributable to the 
veteran's PTSD, to include the degree of 
social and industrial impairment, and 
assign a global assessment of functioning 
(GAF) scale score.  Any tests deemed 
necessary should be performed.  

The psychiatrist should also provide an 
opinion as to whether the veteran's 
service-connected PTSD alone, without 
regard to age or nonservice-connected 
disabilities, precludes his ability to 
obtain and maintain substantially gainful 
(more than marginal) employment.  

3.  The RO should readjudicate the claim 
for the initial assignment of a rating in 
excess of 50 percent for PTSD, to include 
whether a staged rating greater than 50 
percent is warranted during the period of 
time at issue.  Fenderson, supra.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




